Case 5:16-cv-00523-JKP-RBF Document 71-19 Filed 06/04/20 Page 1 of 2




                    Exhibit S
              Case 5:16-cv-00523-JKP-RBF Document 71-19 Filed 06/04/20 Page 2 of 2




From:                               Daniel Montes <plantoperationsdirector@gmail.com>
Sent:                               Monday, March 7, 2016 7:41 PM
To:                                 Ronald Shaw; glennareedcpa@satx.rr.com; Elvira Ximenes; jximenes@jxminc.com
Subject:                            So Niggers


Shaw,

Holy cow. You going to defend Elvira's will now Shaw. You got grandmas pet to probate Ricardos Holographic, your
favorite two nigger judges are out, and the bill for review striking Elvira's will. Jesus Christ. How are you going to explain
this to your retarded clients especially that fat assed Elvira.

Elvira is going to ask you, I thought you said we won, Shaw? Jqjjajajajajaj.

Shaw, you, Reed, and Elvira are going to get RIPPED apart by Tate. I cannot believe it. Grandma finally gets her day in
court. Tate is the BEST probate atty in the State of Texas.

Clear your calendar niggas. No, you don't need time to prepare for shit. You've had two years and I told YOU this was
coming.

Tell your clients that my lien stays, and NO SALE until I say so. Believe it!

See y'all niggas in court.

Thank you,

/s/Daniel Montes
The Nephew and Grandson
469-765-5427 cell
plantoperationsdirector@gmail.com




                                                               38
